10-2622-cv
Hassan v. United States


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                            CORRECTED SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 21st day of June two thousand eleven.

PRESENT:           JON O. NEWMAN,
                   JOSEPH M. MCLAUGHLIN,
                   DEBRA ANN LIVINGSTON,
                                  Circuit Judges.


ABDUL KARIM HASSAN,
          Plaintiff-Appellant,

         -v.-                                               No. 10-2622-cv

UNITED STATES OF AMERICA
          Defendants-Appellee,



                              ABDUL KARIM HASSAN, Queens Village, New York pro se.

                              TIANA A. DEMAS, Assistant United States Attorney (Varuni
                              Nelson on the brief) for Loretta E. Lynch, United States Attorney for
                              the Eastern District of New York, Brooklyn, New York.

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.
       Plaintiff-appellant Abdul Karim Hassan appeals from the district court’s dismissal of his

complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim. That complaint alleges

principally that the “natural born citizen” requirement contained in Article II, Section 1 of the U.S.

Constitution is “trumped” by the Fifth and Fourteenth Amendments. Specifically, Hassan contends

that the constitutional provision—which in relevant part provides that “[n]o Person except a natural

born Citizen . . . shall be eligible to the Office of President”—is in conflict with the Fourteenth

Amendment’s prohibition on “any law which shall abridge the privileges or immunities of citizens

of the United States” and the Supreme Court’s interpretation of the Fifth Amendment as prohibiting

discrimination on the basis of national origin. He further alleges that he has been injured by this

provision insofar as he intends to seek the presidency in 2012, as evinced by his registration of the

domain name abdulhassanforpresident.com. The district court determined that the complaint failed

to state a plausible claim to relief and therefore dismissed the complaint, a finding defendant-

appellee the United States of America urges us to adopt on appeal. Alternatively, the government

contends before this Court, as it did below, that plaintiff lacks standing to pursue this claim. We

presume the parties’ familiarity with the underlying facts, the procedural history, and the issues on

appeal and revisit those issues only as necessary to facilitate this discussion.

       We begin, as the district court did, with the question of standing.1            Our standing

jurisprudence, which derives from the “case or controversy” requirement of Article III, see Sullivan

v. Syracuse Hous. Auth., 962 F.2d 1101, 1106 (2d Cir. 1992), imposes on any party invoking federal



       1
        In so doing, we assume without deciding that the United States—as opposed to any
individual or specific office or agency of the United States or any state or locality—is properly
named as the defendant in this action.

                                                  2
jurisdiction a burden to establish: (1) that it has suffered an injury in fact, (2) that is causally

connected to the defendant, and (3) that is likely to be redressed by the court. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61 (1992); Port Wash. Teachers’ Ass’n v. Bd. of Ed., 478 F.3d 494,

498 (2d Cir. 2007). The first requirement—an injury in fact—has been repeatedly described as the

“hard floor of Article III jurisdiction,” Summers v. Earth Island Inst., -- U.S.--, 129 S.Ct. 1142,

1152, 173 L. Ed. 2d 1 (2009), and requires a litigant to show “an invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical,” Defenders of Wildlife, 504 U.S. at 560. The district court concluded that Hassan

satisfied this requirement because he had alleged a present injury in the form of a “denial of his right

to run for election with his own knowledge and that of the voters that he is eligible to serve as

President of the United States.” We disagree.

       Hassan’s bare assertion that he “intends to seek the Presidency of the United States in the

year 2012, and thereafter if necessary,” is, by itself, insufficient to establish the sort of “actual or

imminent, not conjectural or hypothetical” injury required to establish standing. As a preliminary

matter, Hassan alleges virtually nothing in support of this ostensible intention to run for office and

thus the likelihood that he might ever actually be impacted by the constitutional provision in

question. Indeed, aside from registering a domain name—itself an act that takes just moments to

complete—the complaint alleges no specific steps toward, or concrete plans in furtherance of, a run

for the presidency. That he might mount a run for the presidency which might result in some form

of future injury is simply insufficient to satisfy the injury-in-fact-requirement. See Summers, 129

S.Ct. at 1151 (“Such ‘some day’ intentions—without any description of concrete plans, or indeed



                                                   3
any specification of when the some day will be—do not support a finding of the ‘actual or imminent’

injury that our cases require.”) (quoting Defenders of Wildlife, 504 U.S. at 564).

       Moreover, even were we to credit Hassan’s proffered intention to run, Hassan has

nonetheless failed to allege with any specificity how the natural born citizen requirement has already

injured him or is likely to injure him in the immediate future. Hassan does not allege, for example,

that any potential voter or contributor has declined to support him in light of his ineligibility for

office if elected, nor does he allege that he has been rebuffed in any attempt to get on the ballot in

any state or affiliate with any party. Indeed, Hassan’s complaint does virtually nothing to

distinguish him from the millions of other naturalized citizens all of whom are similarly impacted

by the natural born citizen requirement. Cf. Summers, 129 S.Ct. at 1149 (noting that the pertinent

question is whether “the plaintiff has alleged such a personal stake in the outcome of the controversy

as to warrant his invocation of federal-court jurisdiction”); see also DaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 344 (2006) (“Standing has been rejected [where] . . . the alleged injury is . . . a

grievance the [plaintiff] suffers in some indefinite way in common with people generally.”)

       We therefore conclude that Hassan lacks standing to pursue these claims. Accordingly, the

judgment of the district court is hereby AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4